Per Curiam.

Upon conflicting evidence the justice found in favor of the defendants. Ho question of law is presented, and we cannot say that injustice has been done. The alleged public announcements by the managers of the theatre do not necessarily corroborate the plaintiff in his story that he was engaged until the end of the season in any event, but may have been only an expression of opinion that the strike would not be settled, and that for that reason the plaintiff’s engagement would continue.
The judgment should be affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.